Citation Nr: 0836426	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from July 1962 to December 
1962.  He also had subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, service.

2.  Defective vision was not incurred in, or aggravated by, 
service.

3.  A low back disorder was not incurred in, or aggravated 
by, service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria to establish service connection for 
defective vision are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria to establish service connection for low back 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2005, March 2005, and April 2006 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, notice was provided 
to the veteran in the letter from VA dated in April 2006.  
Nevertheless, in the present appeal, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  As will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any of the asserted disorders to 
the veteran's active service.  In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current psychiatric disorder that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(a) (2007).  Inactive duty for training includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2007).  Presumptive periods do 
not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e) (2007).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis and certain organic diseases 
of the nervous system  may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Congenital or development defects and refractive error of the 
eye are not diseases or injuries within the meaning of 38 
C.F.R. § 3.303(c) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995). 

The veteran asserts that he currently has a bilateral hearing 
loss disability that is manifested as a result of noise 
exposure during his period of active service.  His Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) shows that the veteran military occupational 
specialty was listed as basic field artillery.  It is not 
indicated, nor has the veteran asserted, that he was ever 
engaged in combat with the enemy.

A review of the veteran's service medical records reveals 
that his entrance report of medical examination dated in July 
1962 shows that clinical evaluation of his ears and drums was 
normal.  Audiometric testing was not performed, however, both 
whispered-voice and spoken-voice testing revealed that his 
hearing was normal (15/15), bilaterally.  In the associated 
report of medical history, the veteran indicated that he had 
never had ear trouble.

A separation report of medical examination dated in October 
1962 shows that clinical evaluation of his ears and drums was 
normal.  Audiometric testing revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In the associated report of medical history, the veteran 
indicated that he had never had ear trouble.

Subsequent to service, an Army Reserve periodic report of 
medical examination dated in December 1966 shows that 
clinical evaluation of his ears and drums was normal.  
Audiometric testing revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
-
50
LEFT
25
25
45
-
45




The examiner elaborated that the veteran had impairment of 
hearing.  In the associated report of medical history, the 
veteran indicated that he had never had ear trouble.

A VA medical record dated in July 2005 shows that the veteran 
was said to have defective hearing.

A VA medical record dated in July 2008 shows that the veteran 
was informed that he was not eligible for hearing aids 
through the VA Medical Center for his current hearing loss.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that his current bilateral 
hearing loss disability is etiologically related to his 
period of active service.  The veteran's service medical and 
personnel records are silent as to any incidents of injury to 
the veteran's eardrums or to hearing loss.  His entrance and 
separation examination reports show that either 
whispered/spoken voice tests revealed hearing acuity of 
15/15, bilaterally, or that auditory thresholds in the 
relevant frequencies did not meet the criteria for impaired 
hearing for purposes of laws administered by VA under 
38 C.F.R. § 3.385.

Subsequent to active duty service, there is no competent 
medical evidence of hearing loss until the December 1966 Army 
Reserves report of medical examination, which is more than 
four years following separation from service.  There are no 
service medical records detailing that the veteran complained 
of hearing impairment during his reserve service, and the 
veteran has not specified any particular instances during his 
reserve service - while on active duty for training or 
inactive duty for training - which caused his hearing 
impairment.  In any case, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since active duty service can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).


As noted, the evidence does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  A bilateral 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385, was not demonstrated until the December 1966 
examination.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

While the Board is sympathetic to the veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the veteran that he has a 
current bilateral hearing loss disability that is related to 
noise exposure experienced during active service is not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998). The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).

Defective vision

The veteran asserts that he currently has defective vision 
that was first manifested during his period of active 
service.

The veteran's July 1962 entrance report of medical 
examination shows that clinical ophthalmoscopic evaluation of 
his eyes was normal.  Visual acuity was recorded as 20/20 in 
each eye.  In the associated report of medical history, the 
veteran indicated that he had never had eye trouble.



The veteran's October 1962 separation report of medical 
examination shows that clinical ophthalmoscopic evaluation of 
his eyes was normal.  Visual acuity was recorded as 20/20 in 
each eye.  In the associated report of medical history, the 
veteran indicated that he had never had eye trouble.

Subsequent to service, the December 1966 Army Reserve 
periodic report of medical examination shows that clinical 
ophthalmoscopic evaluation of his eyes was normal.  Visual 
acuity was recorded as 20/25 in the right eye and 20/40 in 
the left eye.  The examiner elaborated that the veteran had 
defective vision.  In the associated report of medical 
history, the veteran indicated that he had never had eye 
trouble.

A VA Aid and Attendance examination report dated in July 2004 
shows that the veteran had bilateral corrected visual acuity 
of 20/20.

A VA eye examination report dated in January 2005 shows that 
the veteran reported that he thought his heart medication was 
bothering his eyes.  Visual acuity was 20/50 in the right eye 
and 20/60 in the left eye.  The assessment was reduced visual 
acuity; vortex keratopathy; endothelial dystrophy; dry eye 
syndrome; and refractive error; bilaterally.

A VA medical record dated in July 2005 shows that the veteran 
was said to have defective vision.

A VA outpatient treatment record dated in May 2007 shows that 
the veteran was said to be legally blind secondary to 
severely constricted visual field of 10 degrees, bilaterally.  
The impression was abnormal photopic electroretinogram; 
minimal cornea changes secondary to amiodarone; cornea 
guttata/pigment; anterior subcapsular cataract; posterior 
subcapsular cataract; and constricted visual field.

A VA outpatient treatment record dated in February 2008 shows 
that the veteran was treated for bilateral pseudophake; 
history of cone dystrophy/legal blindness due to constricted 
field; bilateral dry eye syndrome; and refractive error.

The evidence of record is completely negative for a diagnosis 
of a bilateral eye disorder during the veteran's period of 
active service.  The first medical evidence of record of the 
possible manifestation of any such disorder was not until the 
veteran's 
December 1966 Army Reserve periodic report of medical 
examination which showed refractive error, but no evidence of 
an eye disease or injury.  As noted above, refractive error 
of the eye is not a disease or injury within the meaning of 
38 C.F.R. § 3.303(c) (2007).  Thereafter, it is not until 
January 2005 that the veteran was given an assessment of 
reduced visual acuity; vortex keratopathy; endothelial 
dystrophy; dry eye syndrome; and refractive error; 
bilaterally.  This is more than 40 years following separation 
from active duty service.  As noted above, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. See Maxson, 230 F.3d at 1333.

The veteran's statements are without significant probative 
value in regard to the issue at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.  Thus, the veteran's personal belief that he has 
a current bilateral eye disorder that is related to service 
cannot serve to prove that he has a current disability which 
had its onset during active service or is related to any in-
service disease or injury.

In the absence of medical evidence establishing that the 
veteran currently has a bilateral eye disorder that is 
related to active service, the preponderance of the evidence 
is against the claim of entitlement to service connection.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49. 



							[Continued on Next Page]

Back disorder

The veteran asserts that he currently has a back disorder 
that was first manifested during his period of active 
service, or in the alternative, that he had a pre-existing 
back disorder which was aggravated by his period of active 
service.

As noted above, to establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b). A veteran who served during a period of war, as the 
appellant here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports." 38 
C.F.R. § 3.304(b).  

The veteran's July 1962 entrance report of medical 
examination shows that it was noted by the examiner that the 
veteran had mild, asymptomatic, scoliosis at the time of his 
entry into service.  

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
scoliosis was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. VAOPGCPREC 3-2003.

As noted above, the service medical records show that the 
veteran's scoliosis pre-existed service.  However, congenital 
deformities are not diseases or injuries within the meaning 
of applicable law.  38 C.F.R. § 3.303(c) (2007).  There is a 
lack of entitlement under the law to service connection for a 
congenital deformity, unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  VAOPGCPREC 
82-90, 56 Fed. Reg. 45711 (1990). 

The veteran's October 1962 separation report of medical 
examination shows that clinical evaluation of the spine and 
other musculoskeletal system was normal.  In the associated 
report of medical history, the veteran indicated that he had 
never had arthritis, rheumatism, lameness, or bone, joint, or 
other deformity.

Subsequent to service, the December 1966 Army Reserve 
periodic report of medical examination shows that clinical 
evaluation of the spine and other musculoskeletal system was 
normal.  In the associated report of medical history, the 
veteran indicated that he had never had arthritis, 
rheumatism, lameness, or bone, joint, or other deformity.

A VA medical certificate dated in June 1988 shows that the 
veteran reported a 20 year history of low back pain.  He 
described increased symptoms since stepping in a nine inch 
hole two to three weeks earlier.  The diagnosis was 
exacerbation of  chronic back pain (probable degenerative 
joint disease).

The associated VA spine radiology report, also dated in June 
1988, shows that the veteran was examined for reported pain 
in the lower back which would radiate into the legs.  X-rays 
revealed that the heights of the vertebra and disc spaces 
were maintained; there was a spur at L5; no spondylosis; 
pedicles were intact; sacroillium joints were opened, 
bilaterally; and that the findings were compatible with 
osteroarthrosis.


A Social Security Administration disability benefits Decision 
dated in December 1989 shows that the veteran was deemed to 
be entitled to disability insurance benefits as of September 
1986.  The medical evidence considered by the Social Security 
Administration had revealed a gunshot wound trauma to the 
left lower extremity in 1973.  Osteoarthritis of the lower 
back had also been noted.

A private insurance claim form dated in September 1991 shows 
that the veteran reported hurting his back after bending over 
to pick up a board of wood while working in his back yard.  
The veteran indicated that he had never had any similar 
condition.

VA outpatient treatment record dated from November 1996 to 
July 2008 show intermittent treatment for chronic low back 
pain and symptoms associated with osteoarthritis of the 
lumbosacral spine. 

A VA radiology report dated in May 1999 shows that views of 
the lumbosacral spine revealed degenerative arthritis of the 
lumbosacral spine, osteophytic lipping, and the study 
otherwise within normal limits.  

A private medical record from D. T., D.O., dated in March 
2003, shows that the veteran reported a history of low back 
pain.  He indicated that he did not recall any inciting 
event.  The impression was chronic lumbar radiculopathy.

A VA radiology report dated in April 2003 shows an impression 
of spondylosis of the lower lumbar spine with marginal 
osteophyte; a pattern of centrally-right laterally herniated 
disc lesion at L4-5 with pressure effect upon the right L5 
nerve root; some spinal canal stenosis at L4-5; moderate 
degenerative arthritic change involving the right articular 
facet at L5-S1; and bulging disc at L3-4 with no disc 
herniation or spinal canal stenosis.

A VA Aid and Attendance examination report dated in July 2004 
shows that the veteran had advanced osteoarthritis and spinal 
degenerative disc disease with herniated nucleus pulposus.

A VA medical record dated in July 2005 shows that the veteran 
was said to have acute chronic back pain due to scoliosis.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder, as it is not shown that his current back disorder 
was either incurred in or aggravated by his period of active 
service.
	
While the veteran's July 1962 entrance examination report 
showed that the veteran had asymptomatic pre-existing 
scoliosis when he entered service, there are no subsequent 
reports of a back injury or disease during his entire period 
of active service.  The veteran's December 1962 separation 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  This report is 
entirely negative for any symptoms associated with his back 
and weighs heavily against the claim.  The weight of the 
service medical records is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

In this case, the post-service medical records show that the 
veteran did not seek treatment for a back disorder until June 
1988, over 26 years following separation from active duty 
service.  As noted above, a significant lapse in time between 
service and post-service medical treatment may be considered 
as evidence against the veteran's claim.  See Maxson, 230 
F.3d at 1333.  

While the competent medical evidence, to include the July 
2005 VA medical record, shows that the veteran now has 
chronic back pain due to scoliosis, the evidence does not 
show that the congenital deformity was aggravated during 
service or that the current back disorder was otherwise 
incurred during service.  There is no medical evidence of any 
back disorder during service, nor that his pre-existing 
scoliosis had increased in severity during his service.  In 
the absence of competent medical evidence linking any current 
back disability to service, service connection must be 
denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and his 
current back disorder.  However, as noted above, his 
statements are without significant probative value in regard 
to the issue at hand, as he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Cromley, 7 
Vet. App. at 379; Espiritu, 2 Vet. App. at 495.  Thus, the 
veteran's personal belief that he has a current back disorder 
that is related to service cannot serve to prove that he has 
a current disability which had its onset during active 
service or is related to any in-service disease or injury.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a back disability was incurred in or aggravated 
by service.  The competent medical evidence shows clearly and 
unmistakably that the veteran's scoliosis pre-existed his 
service and the evidence indicates that it was not 
permanently worsened, or aggravated, in service.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003. 

In the absence of medical evidence establishing that the 
veteran currently has a back disorder that is related to 
active service, the preponderance of the evidence is against 
the claim of entitlement to service connection.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49. 




								[Continued on Next 
Page]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for defective vision is denied.

Service connection for a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


